PER CURIAM.
The plaintiffs, David Hartley Thornton, et ux, and Ethel Magnat, appeal judgment after verdict for the defendant, Patsy T. Longarzo, in consolidated cases arising out of the same automobile accident.
The Thornton car was stopped for a red light. When the light turned green, said car proceeded forward and began to turn left. Upon the appearance of a small girl on a bicycle entering the intersection, it stopped suddenly and was hit in the rear by the Longarzo car. There was disagreement as to how far the Thornton car had proceeded into the intersection before it stopped and as to whether it had stopped a second time. The issues thus raised were properly submitted to the jury. Hott v. Funk, Fla.App.1964, 165 So.2d 792 and Gulle v. Boggs, Fla.1965, 174 So.2d 26.
The second question raised is the propriety of the court giving an instruction to the jury on sudden emergency. The record reveals there was evidence sufficient to show the possible existence of a sudden *304emergency. The presence or absence of a sudden emergency is a question of fact for the jury. Dupree v. Pitts, Fla.App. 1964, 159 So.2d 904 and Midstate Hauling Co. v. Fowler, Fla.1965, 176 So.2d 87.
Affirmed.
ALLEN, C. J., and SMITH, SHERMAN N., Jr. and ANDREWS, CHARLES O., Jr., Associate Judges, concur.